Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-10, 15, and 22-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Poole et al. (US 20150372896).

Regarding claim 1, Poole discloses a method of wireless communication, the method comprising:
assembling a first frame comprising one or more packets; transmitting the first frame (both segments of p1, both segments of p2, and one segment of p5 (segment p5.1) are transferred to DPID a during epoch a; [0016]);
determining whether a portion of one or more packets was truncated during the assembling or transmitting of the first frame; and transmitting a second frame comprising at least the truncated portion of the one or more packets of the first frame (remainder of p5 (segment p5.2) is transferred to DPID during epoch 3; [0016]).

Regarding claim 8, Poole discloses a method of wireless communication, the method comprising:
receiving a first frame comprising one or more packets (Egress traffic manager 80-3 receives the packet data from port pipe 75-3 and stores the packet data in egress buffer/queue memory 90-3 (the packet may be dropped at this point based on egress traffic considerations, backplane errors, etc.) Egress traffic manager 80-3 supplies the received packets to egress processing 95-3 for any final packet classification/modification prior to transmission to PHY 20-3; [0026]);
determining that a portion of one or more packets is truncated; and determining whether to ignore as padding at least the truncated portion of the one or more packets of the first frame (remainder of p5 (segment p5.2) is transferred to DPID during epoch 3; [0016].
these segments are constrained in that all segments for a particular packet will be transmitted in front-to-back order, and one packet will be completed. If a packet has one or more but not all of its segments transmitted during an epoch, the next epoch transmitted from the same SF SPID to the same SF DPID will begin with the remaining segments of the partially-transmitted packet; [0031]).

Regarding claim 9, Poole discloses receiving a second frame comprising at least the truncated portion of the one or more packets of the first frame (remainder of p5 (segment p5.2) is transferred to DPID during epoch 3; [0016]).

Regarding claim 10, Poole discloses wherein determining that the portion of the one or more packets is truncated comprises: determining that a packet in the first frame has a first length that does not match a second length indicated in a sub-header of the packet (FIG. 7 illustrates length, FSF, and LSF values for four different initial packet lengths represented for packets P1 to P4. The example assumes a segment size (SS) of 480 and a maximum segment size (MSS) of 528. The segment size is the “standard” length of all segments except the last segment of a packet. The MSS is a slightly longer size that is allowed for the last segment under certain conditions. First, packet P1 has a packet size of 256, less than the SS. Only one segment P1.1 is created, with a length field of 272—with 16 bytes added to the packet size of 256 to account for the segment header. The segment can be detected as a one-segment packet because both the FSF and the LSF are set to indicate this is both the first and the last segment for the packet. Packet P2 has a packet size of 800, more than the SS but less than twice the SS. It is segmented into two segments P2.1 and P2.2. The first segment P2.1 has a length of 480 (464 bytes of packet data and 16 bytes of segment header), but in each first segment that is not a last segment the length stored in the header field is the actual length of the entire packet—in this case a length of 816 to account for the packet size plus 16 bytes for the additional backplane header. FSF is set and LSF is unset to indicate this is a first packet segment. The length field meaning therefore varies with the FSF/LSF setting, avoiding the allocation of a separate segment header field for packet length and saving overhead. The entire length is transmitted in the first segment, which also allows for scheduling decisions for an entire packet to be made from the data included in the first segment. Segment P2.2 transmits its true length, 336 bytes of packet data plus 16 bytes of segment header, with FSF unset and LSF set to indicate this is a last packet segment; [0033-0035]).

Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 9.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 20150372896) in view of Terry et al. (US 20140092770).

Regarding claim 2, Poole does not expressly disclose wherein the assembling the first frame comprises: bypassing one or more operations of a radio link control (RLC) layer or a medium access control (MAC) layer.
In an analogous art, Terry discloses wherein the assembling the first frame comprises: bypassing one or more operations of a radio link control (RLC) layer or a medium access control (MAC) layer (If RLC PDU is retransmitted without segmentation, the RLC entity increments VT0(Trans) by one; [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Terry into the system of Poole in order to effectively trigger RLC re-establishment in wireless environment and thus avoid protocol deadlock conditions such as indefinite transmission (Terry; [0012]).

Regarding claim 3, the combination of Poole and Terry, particularly Terry discloses wherein the one or more operations comprise segmenting one or more upper-layer packets (If RLC PDU is retransmitted without segmentation, the RLC entity increments VT0(Trans) by one; [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Terry into the system of Poole in order to effectively trigger RLC re-establishment in wireless environment and thus avoid protocol deadlock conditions such as indefinite transmission (Terry; [0012]).

Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 3.

Claims 4-6, 11-13, 18-20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 20150372896) in view of Ho et al. (US 20090252182).

Regarding claim 4, Poole does not expressly disclose wherein the first frame comprises one or more packets lacking segmentation when one or more criteria are satisfied.
In an analogous art, Ho discloses wherein the first frame comprises one or more packets lacking segmentation when one or more criteria are satisfied (Based upon the configurable RRC parameter (block 202), the provisioned constant(s) (block 204) or voluntary implementation (206), then a determination is made in block 208 whether an available grant for an RLC instance is more than max_padding_ allowed parameter. If so, then UE should avoid segmentation of RLC SDU whose segmented payload length is less than max_padding_ allowed bytes (block 210); [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 5, the combination of Poole and Ho, particularly Ho discloses wherein the one or more criteria comprise at least one of a transport block size threshold, a bandwidth waste percentile threshold, a data rate threshold, a packet size threshold, a packet waste percentile threshold, or a processing load threshold (a configurable Radio Resource Control (RRC) parameter indicates a maximum number of bytes ("max_padding_ allowed") that can be padded by UE to avoid segmentation of RLC SDUs and/or re -segmentation of re-transmitted RLC Packet Data Units (PDUs). For instance, a maximum number of bytes can be selected to 40, 80, 160, etc. bytes. This value can also be determined based upon a provisioned or selected minimum segmentation size ("minimum_segmentation_size") such as values 40, 80, 160, etc; [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 6, the combination of Poole and Ho, particularly Ho discloses wherein the one or more criteria are based on information received in at least one of a radio resource control (RRC) message or a medium access control (MAC) control element (CE) (eNB 102 can signals by radio resource control segmentation and/or padding values (block 118) on a downlink (DL) 120. These values can be specific to RLC instances of data radio bearers or signaling radio bearers; [0037].
A configurable Radio Resource Control (RRC) parameter indicates a maximum number of bytes ("max_padding_ allowed") that can be padded by UE to avoid segmentation of RLC SDUs and/or re -segmentation of re-transmitted RLC Packet Data Units (PDUs); [0039].
the transmitting entity (e.g., UE) can be provisioned with a constant that indicates the maximum number of bytes (max_padding_ allowed) or minimum segmentation size (minimum_segmentation_size) in bytes which UE can pad/segment in order to avoid unwanted segmentations; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 11, Poole does not expressly disclose wherein the determining whether to ignore the truncated portion as padding is based on one or more criteria.
In an analogous art, Ho discloses wherein the determining whether to ignore the truncated portion as padding is based on one or more criteria (Based upon the configurable RRC parameter (block 202), the provisioned constant(s) (block 204) or voluntary implementation (206), then a determination is made in block 208 whether an available grant for an RLC instance is more than max_padding_ allowed parameter. If so, then UE should avoid segmentation of RLC SDU whose segmented payload length is less than max_padding_ allowed bytes (block 210); [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 12, the combination of Poole and Ho, particularly Ho discloses wherein the one or more criteria comprise at least one of a transport block size threshold, a bandwidth waste percentile threshold, a data rate threshold, a packet size threshold, a packet waste percentile threshold, or a processing load threshold (a configurable Radio Resource Control (RRC) parameter indicates a maximum number of bytes ("max_padding_ allowed") that can be padded by UE to avoid segmentation of RLC SDUs and/or re -segmentation of re-transmitted RLC Packet Data Units (PDUs). For instance, a maximum number of bytes can be selected to 40, 80, 160, etc. bytes. This value can also be determined based upon a provisioned or selected minimum segmentation size ("minimum_segmentation_size") such as values 40, 80, 160, etc; [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 13, the combination of Poole and Ho, particularly Ho discloses wherein the one or more criteria are based on information received in at least one of a radio resource control (RRC) message or a medium access control (MAC) control element (CE) (eNB 102 can signals by radio resource control segmentation and/or padding values (block 118) on a downlink (DL) 120. These values can be specific to RLC instances of data radio bearers or signaling radio bearers; [0037].
A configurable Radio Resource Control (RRC) parameter indicates a maximum number of bytes ("max_padding_ allowed") that can be padded by UE to avoid segmentation of RLC SDUs and/or re -segmentation of re-transmitted RLC Packet Data Units (PDUs); [0039].
the transmitting entity (e.g., UE) can be provisioned with a constant that indicates the maximum number of bytes (max_padding_ allowed) or minimum segmentation size (minimum_segmentation_size) in bytes which UE can pad/segment in order to avoid unwanted segmentations; [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Ho to the system of Poole in order to enable a transmitting Radio Link Control (RLC) entity to reduce segmentation of RLC Service Data Units (SDUs) while minimizing padding (Ho; [0038]).

Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 12.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 13.

Claims 7, 14, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 20150372896) in view of Maheshwari et al. (US 20100232356).

Regarding claim 7, Poole does not expressly disclose wherein each packet comprises a medium access control (MAC) service data unit (SDU), and wherein each frame comprises a MAC protocol data unit (PDU).
In an analogous art, Maheshwari discloses wherein each packet comprises a medium access control (MAC) service data unit (SDU), and wherein each frame comprises a MAC protocol data unit (PDU) (sufficient information may be provided in the MAC-ehs header 1310 to enable the deciphering of partial (i.e., segmented) RLC PDUs or MAC SDUs in a given transport block. That is, segmented RLC PDU(s) within a MAC reordering SDU may be the end segment of the RLC PDU, the beginning segment of the RLC PDU, or, in a case of a large RLC PDU, a middle segment of the RLC PDU with both the beginning and end portions truncated. In general, each packet from the upper layers may be independently deciphered. However, when the ciphered packets are segmented by the RLC and/or MAC and sent to the UE, the segments may arrive out of order, and it may take a relatively large amount of time until all of the fragments of the ciphered packet arrive; [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Maheshwari to the system of Poole in order to include more information in each data packet, such that the processing power required for each packet may be reduced (Maheshwari; [0062]).



Regarding claim 14, Poole does not expressly disclose wherein each packet comprises a medium access control (MAC) service data unit (SDU), and wherein each frame comprises a MAC protocol data unit (PDU).
In an analogous art, Maheshwari discloses wherein each packet comprises a medium access control (MAC) service data unit (SDU), and wherein each frame comprises a MAC protocol data unit (PDU) (sufficient information may be provided in the MAC-ehs header 1310 to enable the deciphering of partial (i.e., segmented) RLC PDUs or MAC SDUs in a given transport block. That is, segmented RLC PDU(s) within a MAC reordering SDU may be the end segment of the RLC PDU, the beginning segment of the RLC PDU, or, in a case of a large RLC PDU, a middle segment of the RLC PDU with both the beginning and end portions truncated. In general, each packet from the upper layers may be independently deciphered. However, when the ciphered packets are segmented by the RLC and/or MAC and sent to the UE, the segments may arrive out of order, and it may take a relatively large amount of time until all of the fragments of the ciphered packet arrive; [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the features taught by Maheshwari to the system of Poole in order to include more information in each data packet, such that the processing power required for each packet may be reduced (Maheshwari; [0062]).

Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al. (US 20060077892), “Enhanced SDU Discard Procedure For A Special Data Segmentation In A Wireless Communications System.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413